Citation Nr: 1412479	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  11-03 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr. Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active military service from August 1956 to July 1960.

This appeals stems from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran appeared before the undersigned for a personal hearing at the RO in March 2012.  A transcript is of record.  At the conclusion of his personal hearing the Veteran provided additional evidence along with a waiver of RO consideration.  


FINDING OF FACT

The Veteran's diagnosed bilateral hearing loss is the result of in-service noise exposure.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

A review of the record shows that the Veteran has been diagnosed as having bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385.  Such was established during a June 2010 evaluation from Mike Ward's Hearing Center.  Hearing loss was also diagnosed during a subsequent evaluation in May 2010 from Ellis Clinic, PC.  Both examiners attribute the Veteran's hearing loss to his duties as a ship fitter, which included exposure to excessive metal shop noise from welding and pneumatic hammers as well as loud noise from 5-inch cannons.  With the exception of a June 2010 VA examination report in which the audiologist could not determine the etiology of the Veteran's hearing loss without resorting to mere speculation; there is no opinion to the contrary.  

The evidence is at least in equipoise with regard to the cause of the Veteran's current hearing loss being his active duty service.  The evidence as a whole, with application of the benefit-of-the-doubt rule, supports his claim for bilateral hearing loss.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).  The claim for service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


